Compton, J. This case is submitted to the consideration of the court on the single question as to whether the jury were well sworn. The record states that the jury “ was duly elected, impaneled, and sworn to try the Issue joined in this case.” This was sufficient. The word “ duly,” which means properly, regularly, indicates the manner of the swearing; and the additional words “to try the issue joined in this case,” merely indicate 'The purpose for which the oath was administered, the meaning of all which is, substantially, that the jury was sworn according to law. Judgment affirmed.